                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    WILBERT EUGENE PROFFITT,                                              CIVIL ACTION
                  Petitioner,

                   v.

    SEAN MARLER, Warden/Superintendent,                                   NO. 18-705
                  Respondent.

                                                     ORDER

         AND NOW, this 22nd day of January, 2019, upon consideration of pro se petitioner

Wilbert Eugene Proffitt’s Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241

(Document No. 1, filed February 16, 2018), Motion for the Appointment of Counsel (Document

No. 2, filed February 16, 2018), Motion for Injunctive Relief (Document No. 3, filed on May 16,

2018), Motion to Transfer (Document No. 10, filed on November 13, 2018), and the

Government’s Response to Defendant’s Motion Filed Pursuant to 28 U.S.C. § 2241 (Document

No. 8, filed November 6, 2018), for the reasons stated in the accompanying Memorandum dated

January 22, 2019, IT IS ORDERED as follows:

     1. Pro se petitioner’s Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241 is

DISMISSED WITH PREJUDICE.1

     2. Pro se petitioner’s Motion for the Appointment of Counsel is DENIED.

     3. Pro se petitioner’s Motion for Injunctive Relief is DENIED.




1
  A certificate of appealability is not required with respect to the Court’s ruling in Paragraph One of this Order,
which address petitioner’s Habeas Corpus Petition Under 28 U.S.C. § 2241. Rulings with respect to motions under
28 U.S.C. § 2241 do not require a certificate of appealability as a prerequisite to filing a notice of appeal. See Daley
v. Fed. Bureau of Prisons, 192 F. App’x 106, 108–109 (3d Cir. 2006).
4. Pro se petitioner’s Motion to Transfer is DENIED.



                                             BY THE COURT:

                                             /s/ Hon. Jan E. DuBois

                                                DuBOIS, JAN E., J.




                                         2
